Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-2-1995

Helen v DiDario
Precedential or Non-Precedential:

Docket 94-1243




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"Helen v DiDario" (1995). 1995 Decisions. Paper 28.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/28


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT



                          No. 94-1243



               HELEN L., BEVERLY D., FLORENCE H.,
           ILENE F., IDELL S., and AMERICAN DISABLED
          FOR ATTENDANT PROGRAMS TODAY ("A.D.A.P.T.")

                                    Idell S., Appellant

                               v.

            ALBERT L. DiDARIO, individually and in his
         official capacity as Superintendent of Norristown
       State Hospital, and KAREN F. SNIDER, in her capacity
     as Secretary, Pennsylvania Department of Public Welfare

                                    Karen F. Snider, Appellee



          Appeal from the United States District Court
            for the Eastern District of Pennsylvania
                (D.C. Civil Action No. 92-6054)



                    Argued September 13, 1994

        Before: MANSMANN, COWEN and McKEE, Circuit Judges



                   ORDER AMENDING SLIP OPINION




          IT IS HEREBY ORDERED that the following portion of the

Slip Opinion at 15 filed in this case on January 31, 1995:
          "The prohibitions contained in the later
          regulations are under a regulation which
          states 'Discriminatory actions prohibited.'
          45 U.S.C. § 84.4(b)(1). That regulation does
          not state that the actions set forth are
          prohibited per se.    Rather, it states that
          recipients of federal funds may not engage in
          the   enumerated  acts   'on  the   basis  of
          handicap.' 45 U.S.C. § 84.4(b)(1)."


be amended as follows:
          "The prohibitions contained in the later
          regulations are under a regulation which
          states 'Discriminatory actions prohibited.'
          45 C.F.R. § 84.4(b)(1). That regulation does
          not state that the actions set forth are
          prohibited per se.    Rather, it states that
          recipients of federal funds may not engage in
          the   enumerated  acts   'on  the   basis   of
          handicap.' 45 C.F.R. § 84.4(b)(1)."


                                          BY THE COURT


                                   /s/    Theodore A. McKee
                                         Circuit Judge

Dated: February 2, l995